212 F.3d 987 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.KEITH D. DENBERG,    Defendant-Appellant.
No. 99-2904
In the  United States Court of Appeals  For the Seventh Circuit
Argued January 20, 2000Decided May 9, 2000

Appeal from the United States District Court  for the Northern District of Indiana, South Bend Division.  No. 98 CR 64--Robert L. Miller, Jr., Judge. [Copyrighted Material Omitted]
Before COFFEY, MANION and ROVNER, Circuit Judges.
COFFEY, Circuit Judge.


1
On November 12, 1998, a  federal grand jury sitting in the Northern  District of Indiana returned a four-count  indictment against Keith D. Denberg.1 After  count three was dismissed upon motion of the  government, a jury found Denberg guilty of the  remaining counts, and the judge sentenced him to  365 months' imprisonment and eight years'  supervised release on count two, and 120 months'  imprisonment and five years' supervised release  on counts one and four; all sentences to run  concurrently and concurrent with each other.  Denberg was also assessed a $300 special  assessment and ordered to enter a drug aftercare  treatment program. On appeal, Denberg challenges  the authority of the police to enter his home as  well as evidence the district court admitted at  his trial. We affirm.

I.  BACKGROUND

2
In February 1998, Denberg was living with his  girlfriend, Laura Ward, at 29203 U.S. 33 in  Elkhart, Indiana, but the relationship appeared  to have become quite strained because shortly  after midnight on February 23, 1998, police  received a 911 call regarding domestic violence  at their house. Upon arriving, the police found  Laura Ward outside panicked, crying, and clothed  in only a nightgown. She also had red marks on  her face evidencing the fact that she had been  recently struck. Ward told police that Denberg  was still inside the house and that he had  "battered her" and "grabbed her by the hair and  pulled out a large amount of hair from her head."  She also told police that her two children were  still inside the house and she wanted to get the  children out of the house.


3
A police officer entered the house at 29203 U.S. 33 through an unlocked door, and immediately  saw one of Ward's two children (her son) sleeping  on a mattress and observed Denberg near a  computer talking on the phone with a police  dispatcher telling the dispatcher that police  were not needed. Denberg, who was dressed in  underwear and a t-shirt, told police he had been  asleep in bed until the phone rang, and offered  to have the officer go down to his bed and touch  it to see if it was still warm. While talking to  Denberg in the living room, the officer noticed  drug paraphernalia and what appeared to be a  half-burned marijuana cigarette. The officer then  asked Denberg if he wanted to put some clothes on  and he replied in the affirmative. Another  officer then followed Denberg down to his bedroom  area and allowed him to get dressed. While  downstairs with Denberg, the officer observed a  bag of marijuana (Denberg told the officer that  the marijuana was for his personal use) as well  as a handgun in plain view on the dresser near  the bed. Police also observed a young girl,  approximately 4-6 years old (Ward's daughter),  and a loaded AK-47 type weapon in plain view  within the bedroom where the child was sleeping.  Thereafter, police officers escorted Denberg  outside and placed him in a police car.


4
During this time, Ward was being interviewed  while waiting in another police car, and while  Denberg was in another squad car, she was taken  into the house in order that she might get  dressed. Officers saw piles of women's clothing  near the washer and dryer, which Ward rummaged  through to find clothing to put on. While  downstairs with Ward, officers observed still  another firearm as well as additional drug  paraphernalia. Police then asked Ward for  permission to search the house and she gave that  permission, both orally and in writing.


5
Upon searching the premises, officers found  additional loaded firearms, drug paraphernalia  including marijuana bongs, and a gun cabinet.  Inside the gun cabinet, the officers discovered  a plastic bag filled with more than 57 grams of  methamphetamine, more than $8,000 cash, and yet  more loaded firearms.


6
An Elkhart County Drug Task Force detective  arrived at the house while officers continued the  search pursuant to Ward's consent. Upon  questioning by the detective, Ward gave  conflicting statements as to how long she had  lived in the house, first it was eight months and  then she stated it was eight days. Based on  Ward's conflicting statements, a decision was  made by the supervisor of the Elkhart County Drug  Task Force that a warrant to search the house  should also be obtained. The search pursuant to  Ward's consent was then halted and a search  warrant was obtained.


7
Before trial, Denberg moved to suppress the  evidence seized by the government after a  warrantless initial search of his residence. The  judge, however, denied the motion to suppress,  finding that Denberg's girlfriend, Ward, who  lived at Denberg's residence, had consented to  the search of the property.


8
Undeterred by the denial of his motion to  suppress, Denberg went to trial and, on March 22,  1999, Denberg filed a motion in limine to exclude  testimony of two witnesses, Adam Motheral and  Charles Eutsey, regarding "other acts" in  connection with his prior methamphetamine deals  (not charged in the indictment) between him and  the two men.2 The district court denied his  motion in limine, concluding that the evidence  was admissible under Rule 404(b).

II.  ISSUES

9
Denberg challenges: 1) the denial of his motion  to suppress, arguing that the police were without  the authority to conduct the warrantless search  of his home; and 2) the district court's decision  to admit evidence of prior drug transactions  between him and Motheral and Eutsey, arguing that  the narcotics transactions between himself and  Motheral and Eutsey were not charged in the  indictment, and thus any evidence concerning  those transactions was erroneously admitted.

III.  ANALYSIS
A.  Motion To Suppress
1.  Standard of Review

10
In reviewing the district court's denial of the  motion to suppress, we review questions of law de  novo and review factual findings for clear error.  See United States v. Strache, 202 F.3d 980, 984  (7th Cir. 2000). A factual finding is clearly  erroneous "when, although there is evidence to  support it, the reviewing court is left with the  definite and firm conviction that a mistake has  been made." United States v. Gravens, 129 F.3d 974, 978 (7th Cir. 1997), cert. denied, 118 S.  Ct. 1333 (1998). Because the resolution of a  motion to suppress is fact-specific, we accord  special deference to the trial court, which heard  the testimony and had the opportunity to observe  the witnesses at the suppression hearing. Id.  (citing United States v. Stribling, 94 F.3d 321,  323 (7th Cir. 1996)).

2.  Validity of the Consent to Search

11
Denberg asserts that the search of his home was  unlawful and that the evidence seized should  therefore be suppressed because Ward did not have  authority to consent to a search of the premises  because she did not, in fact, live there.3


12
"Although the Fourth Amendment generally  prohibits searches and seizures performed without  a warrant, there is an exception when someone  with actual or apparent authority consents to the  search or seizure." United States v. Aghedo, 159 F.3d 308, 310 (7th Cir. 1998). "[T]he consent of  one who possesses common authority over [the]  premises . . . is valid as against the absent,  nonconsenting person with whom that authority is  shared." United States v. Matlock, 415 U.S. 164,  170 (1974); see also United States v. Rosario,  962 F.2d 733, 736 (7th Cir. 1992); United States  v. Duran, 957 F.2d 499, 503 (7th Cir. 1992). The  Supreme Court explained in Matlock that common  authority "rests . . . on the mutual use of the  property by persons generally having joint access  or control for most purposes." Matlock, 415 U.S.  at 171 n. 7. Furthermore, "[u]nder the Fourth  Amendment, consent to a search may be obtained  [from] any person who has common authority over  the property." United States v. Booker, 981 F.2d 289, 294 (7th Cir. 1992). Additionally, the  government has the burden of establishing that  Ward had the required common authority to consent  to a search. See Illinois v. Rodriguez, 497 U.S. 177, 181 (1990).


13
The district court did not commit clear error  in determining that Ward had actual authority to  consent to the search by the officers because,  contrary to Denberg's contentions, we are  convinced that there is sufficient evidence in  the record that Ward lived in the home.


14
Initially, Ward told officers she lived on the  premises and she signed a sworn affidavit on the  morning of February 23, 1998, stating that she  lived at 29203 U.S. 33 in Elkhart, Indiana.  Additionally, Ward's driver's license indicated  that 29203 U.S. 33 was her legal residence.  Furthermore, Ward received mail and bills at the  29203 U.S. 33 residence. Ward also paid rent,  along with Denberg, at times for the 29203 U.S. 33 home. Her clothing, two children, the  children's toys, her diary, as well as her cat  were all in the home on February 23, 1998. See  Aghedo, 159 F.3d at 310 (storage of clothing can  be relevant to the question of actual authority).


15
Not only did Ward tell the police that she  lived at the home, but Denberg initially informed  police officers that he and Ward had been living  together since June or July 1997 and that they  had been living at the 29203 U.S. 33 residence  since August 1997. It is interesting to note that  when the police informed Denberg that Ward would  give them consent to search the residence,  Denberg did not object. See id. (The failure to  object to a party giving consent undercuts any  later assertion that the party did not have  adequate authority to give consent.); United  States v. Saadeh, 61 F.3d 510, 518 (7th Cir.  1995) (same).


16
Given the information previously referred to  herein, we agree with the trial judge that Ward  had actual authority to consent to the search of  the residence at 29203 U.S. 33, and hold that he  did not commit clear error in denying the motion  to suppress.4


17
B. Motion in limine to exclude "other acts"  evidence under Fed. R. Evid. 404(b)

1.  Standard of Review

18
We review the district court's decision to  admit the disputed evidence for an abuse of  discretion. United States v. Flores, 5 F.3d 1070,  1080 (7th Cir. 1993). "The district court's  determination of the admissibility of evidence  'is treated with great deference because of the  trial judge's first-hand exposure to the  witnesses and the evidence as a whole, and  because of his familiarity with the case and  ability to gauge the likely impact of the  evidence in the context of the entire proceeding.'"  United States v. Curry, 79 F.3d 1489, 1495 (7th  Cir. 1996) (quoting United States v. Torres, 977 F.2d 321, 329 (7th Cir. 1992)).


19
Denberg also asserts that the admission into  evidence of the testimony of "other acts"  evidence not charged in the indictment from  Motheral and Eutsey violated Fed. R. Evid. 404(b)  and Fed. R. Evid. 403.5


20
The 4-prong test for admissibility of Rule  404(b) evidence is whether:


21
(1) the evidence is directed toward establishing  a matter in issue other than the defendant's  propensity to commit the crime charged, (2) the  evidence shows that the other act is similar  enough and close enough in time to be relevant to  the matter in issue, (3) the evidence is  sufficient to support a jury finding that the  defendant committed the similar act, and (4) the  evidence has probative value that is not  substantially outweighed by the danger of unfair  prejudice.


22
United States v. Gibson, 170 F.3d 673, 678 (7th  Cir. 1999); see also United States v. Lloyd, 71 F.3d 1256, 1264 (7th Cir. 1995). In "weighing the  probative value of evidence against the dangers  and considerations enumerated in Rule 403, the  general rule is that the balance should be struck  in favor of admission." United States v. Dennis,  625 F.2d 782, 797 (8th Cir. 1980) (citations  omitted). See also United States v. Candelaria-  Silva, 162 F.3d 698, 705 (1st Cir. 1998) ("Rule  403 tilts the balance in favor of admission");  United States v. Aramony, 88 F.3d 1369, 1378 (4th  Cir. 1996) ("the balance under Rule 403 should be  struck in favor of admissibility").


23
On appeal, Denberg challenges the judge's  decision to admit the evidence on the first and  fourth prongs (the evidence is directed toward  establishing a matter in issue other than the  defendant's propensity to commit the crime  charged and the evidence has probative value that  is not substantially outweighed by the danger of  unfair prejudice); he concedes that the evidence  demonstrates that the other acts are similar  enough and close enough in time to be relevant  and that the evidence is sufficient to support a  finding that he committed the similar acts (the  second and third prongs).6


24
On appeal, Denberg argues that "the danger was  high, if not an actuality, that the jury could  not and would not separate the purpose of their  consideration of the 'other acts' from their  consideration of the guilt or innocence of Mr.  Denberg as to the crimes with which he was  actually charged." Denberg's other argument is  that because the "Government offered ample  circumstantial evidence in the issue of intent"  the introduction of evidence from Motheral and  Eutsey was unfairly prejudicial.

2.  Propensity to commit the crime

25
With regard to the first prong, whether the  evidence from Motheral and Eutsey was directed  toward establishing a matter in issue other than  Denberg's propensity to commit methamphetamine  distribution, we are of the opinion that  Denberg's "high danger" argument is without  merit.


26
First and foremost, Denberg was charged with a  specific intent crime (possession of  methamphetamine with intent to distribute) where  the government was required to prove beyond  reasonable doubt that Denberg possessed the more  than 57 grams of methamphetamine seized on  February 23, 1998, with the intent to distribute  that methamphetamine. This court has long held  that it is proper to use other acts evidence to  establish intent. See United States v. Chaimson,  760 F.2d 798, 808 (7th Cir. 1985). See also  United States v. Long, 86 F.3d 81, 84 (7th Cir.  1996) ("[w]hen a defendant is charged with a  specific intent crime, the government may present  other acts evidence to prove intent"); United  States v. Harvey, 959 F.2d 1371, 1374 (7th Cir.  1992) (similar acts show intent); United States  v. Neely, 980 F.2d 1074, 1088 (7th Cir. 1992).


27
In particular, this court has held that proof  of uncharged acts of drug trafficking are  "relevant and probative of whether [the  defendant] had the intent to sell the narcotics  in question." United States v. Allison, 120 F.3d 71, 75 (7th Cir. 1997), cert. denied, 118 S. Ct. 455, (1997); United States v. Hernandez, 84 F.3d 931, 935 (7th Cir. 1996) (evidence of other drug  trafficking was relevant to show defendant's  intent to distribute the drugs he possessed). For  example, in United States v. Lewis, 110 F.3d 417,  420 (7th Cir. 1997), the defendant was charged  under 21 U.S.C. sec. 846 with being part of a  drug trafficking conspiracy. This court held that  the defendant was charged "with a specific intent  crime and the admission of the other crimes  evidence for the limited purpose of proving  knowledge and intent was proper." Id. In United  States v. Tringali, 71 F.3d 1375, 1379 (7th Cir.  1995), this Court held that the admission of  evidence of the defendant's other drug  trafficking specifically for the purpose of  demonstrating the defendant's knowledge and  intent was proper. In this case, the evidence of  Denberg's prior drug trafficking activities  demonstrated his knowledge, experience, ability,  and intent to traffic in significant quantities  of narcotics. The evidence was properly admitted  under the first prong of the test.

3.  Unfair prejudice

28
With regard to the fourth prong, Denberg argues  that the district court abused its discretion in  permitting the reception in evidence of  Motheral's and Eutsey's testimony regarding this  other acts evidence (prior drug deals not charged  in the indictment) because the probative value of  the evidence was substantially outweighed by the  unfair prejudice in admitting the testimony of  the two men. As we have repeatedly stated,  "relevant evidence is, by its very nature,  prejudicial, and that evidence must be unfairly  prejudicial to be excluded. Evidence is unfairly  prejudicial only if it will induce the jury to  decide the case on an improper basis, commonly an  emotional one, rather than on the evidence  presented." Long, 86 F.3d at 86 (emphasis added).


29
Motheral's and Eutsey's testimony concerning  Denberg's methamphetamine distribution in late  1997 and early 1998 was, as Denberg admitted, but  a small part of a considerable "volume" of  evidence offered by the government. The danger of  unfair prejudice from the admission of the "other  acts" evidence was slight when compared to the  very important probative value of establishing  that Denberg was involved in ongoing  methamphetamine distribution. Additionally, it is  important to note that the trial judge gave  several detailed limiting instructions concerning  the testimony of Motheral and Eutsey,7 and this  court has held many times that limiting  instructions are effective in reducing or  eliminating any possible unfair prejudice from  the introduction of Rule 404(b) evidence. See,  e.g., United States v. Brooks, 125 F.3d 484, 500  (7th Cir. 1997) ("limiting instructions are  sufficient to cure any potential prejudice  resulting from the admission of 404(b)  evidence"); United States v. Tylkowski, 9 F.3d 1255, 1262 (7th Cir. 1993); United States v.  Bell, 980 F.2d 1095, 1098 (7th Cir. 1992) (the  instruction limited any prejudice, and the jury  is presumed to have obeyed the court's  instruction). Consequently, the trial judge did  not commit an abuse of discretion in admitting  the testimony of Motheral and Eutsey.

The decision of the district court is

30
AFFIRMED.



Notes:


1
 Count One charged Denberg with being a felon in  possession of a firearm in violation of 18 U.S.C.  sec.sec. 922(g)(1), 924(a)(2), and 924(e). Count  Two charged Denberg with possession with intent  to distribute in excess of 10 grams of  methamphetamine in violation of 21 U.S.C. sec.  841(a)(1). Count Three, which was later dropped  by the government, charged Denberg with the use  and carrying of a firearm during and in relation  to a drug trafficking crime in violation of 18  U.S.C. sec. 924(c). Count Four charged Denberg  with possession of a firearm while being an  unlawful user of a controlled substance in  violation of 18 U.S.C. sec. 922(g)(3).


2
 Denberg distributed significant quantities of  methamphetamine on a "front" or credit basis to  Motheral for further distribution for about two  months. The defendant also supplied  methamphetamine to Charles Eutsey on numerous  occasions from his house.


3
 Although we address the merits of the claim,  counsel for the appellant falsely certified that  he complied with Circuit Rule 30 (he failed to  attach transcripts of the district court's oral  rulings). Fortunately, the government supplied  the missing material, but we warn counsel to be  more careful in the future or face possible  sanctions. See, e.g., Pabst Brewing Co. v.  Corrao, 161 F.3d 434, 437 n. 1 (7th Cir. 1998);  Hibben v. Nardone, 137 F.3d 480, 481 n. 1 (7th  Cir. 1998); Tangwall v. Stuckey, 135 F.3d 510,  515 n. 10 (7th Cir. 1998); Hill v. Porter Mem.  Hosp., 90 F.3d 220, 225-27 (7th Cir. 1996).


4
 Denberg also objects to the scope of the  warrantless search conducted by the officers  contending that, even if Ward's consent to search  the premise was valid in general, she was without  the authority to consent to the search of the  locked gun cabinet. However, this argument is  without merit because at trial, Denberg testified  that Ward had a key to the gun cabinet. We are of  the opinion that the fact that Ward had a key to  the cabinet clearly demonstrates that she had  joint use and control over the cabinet as well as  the contents contained therein, and as such could  consent to a search of the cabinet. Furthermore,  the Supreme Court has made it clear that a  "lawful search of fixed premises generally  extends to the entire area in which the object of  the search may be found and is not limited by the  possibility that separate acts of entry or  opening may be required to complete the search."  United States v. Ross, 456 U.S. 798, 820-821  (1982); see also Forman v. Richmond Police Department, 104 F.3d 950, 959 (7th Cir. 1997).


5
 Rule 404(b) provides that "[e]vidence of other  crimes, wrongs, or acts is not admissible to  prove the character of a person in order to show  action in conformity therewith. It may, however,  be admissible for other purposes, such as proof  of motive, opportunity, intent, preparation,  plan, knowledge, identity, or absence of mistake  or accident, provided that upon request by the  accused, the prosecution in a criminal case shall  provide reasonable notice in advance of trial, or  during trial if the court excuses pretrial notice  on good cause shown, of the general nature of any  such evidence it intends to introduce at trial."  Fed. R. Evid. 404(b). Rule 403 provides that  "[a]lthough relevant, evidence may be excluded if  its probative value is substantially outweighed  by the danger of unfair prejudice, confusion of  the issues, or misleading the jury, or by  considerations of undue delay, waste of time, or  needless presentation of cumulative evidence."  Fed. R. Evid. 403.


6
 Although Denberg does state in his brief that  "[w]e could argue all day about . . . whether the  evidence was sufficient for the trial court to  conclude that the second prong of the test has  been met . . . ," he fails to address the issue  in his brief and we, therefore, refuse to  consider this issue on appeal. See e.g., Gagan v.  American Cablevision, Inc., 77 F.3d 951, 965 (7th  Cir. 1996) (failure to cite any factual or legal  basis for an argument waives it); Bratton v.  Roadway Package Sys., Inc., 77 F.3d 168, 173 n.1  (7th Cir. 1996) (argument that is not developed  in any meaningful way is waived).


7
 For example, before Eutsey was allowed to testify  the judge informed the jury that:
Mr. Eutsey--or the next witness who will be  testifying--will be giving testimony about  certain events that he'll say took place, dealing  with Mr. Denberg. You may consider that evidence,  but only for this purpose: If you find that Mr.  Denberg possessed the methamphetamine alleged in  Count 2, the government must further prove to you  that Mr. Denberg intended to distribute that  methamphetamine. You may consider this testimony  from the next witness in helping you decide that  issue of intent, in deciding that Mr. Denberg  intended, if you first find that he possessed it.  You may not, however, consider this evidence for  any other purpose.